Title: To James Madison from Daniel D. Tompkins, 14 July 1814
From: Tompkins, Daniel D.
To: Madison, James


        
          Sir,
          New york July 14. 1814
        
        General Mapes and Mr. T. R. Smith, two of the aldermen of this city, have been deputed by the Corporation on business relating to the defence of this city & harbour; and I beg leave to introduce them to you as respectable & patriotic characters in whom the utmost confidence may be reposed. With perfect respect & esteem, I am, Sir, Your Ob St
        
          Daniel D. Tompkins
        
      